         Case 1:19-cr-00725-JPO Document 131 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            19-CR-725 (JPO)

 LEV PARNAS, IGOR FRUMAN,                                                ORDER
 DAVID CORREIA,
 ANDREY KUKUSHKIN,
                      Defendants.


       On October 8, 2020, the Court held a telephonic conference regarding scheduling in this

case. As ordered at the conference, the following schedule is adopted:

       Pretrial conference:           November 30, 2020 (2:00 p.m.)

       Defendants’ motions:           December 1, 2020

       Government’s response:         December 23, 2020

       Defendants’ replies:           January 15, 2021

       Jury trial:                    March 1, 2021

By January 29, 2021, the parties shall, after conferring, file a proposed schedule for any

remaining pretrial filing and disclosure deadlines; if they are unable to agree on a schedule, the

parties shall submit a joint letter by the same date addressing the disputed issues and the parties’

proposals.

       Without objection, the Court excludes time under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), through March 1, 2021, finding that the ends of justice outweigh the interests of

the public and the defendants in a speedy trial.

       SO ORDERED.

Dated: October 8, 2020
       New York, New York                     ____________________________________
